Citation Nr: 1039908	
Decision Date: 10/25/10    Archive Date: 11/01/10

DOCKET NO.  05-10 624	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress 
disorder (PTSD).

2.  Entitlement to service connection for pseudofolliculitis, 
claimed as a skin condition of the face (skin disorder).

3.  Entitlement to service connection for erectile dysfunction.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. W. Loeb


INTRODUCTION

The Veteran served on active duty from February 1983 to May 1986; 
he also had service in the United States Army Reserve.  

In November 2007, the Board of Veterans' Appeals (Board) denied 
reopening of claims for service connection for hepatitis C, 
hypertension, and arthritis of the right knee; denied an 
evaluation in excess of 10 percent for service-connected 
tinnitus; reopened a claim for service connection for PTSD, and 
remanded the reopened claim, as well as the claims for service 
connection for a skin disorder and for erectile dysfunction, to 
the Department of Veterans Affairs (VA) Regional Office in 
Newark, New Jersey (RO) for additional development.  An attempt 
was made by the RO to obtain verification of the Veteran's 
stressor, and there has been essential compliance with the remand 
language with respect to the issues of service connection for 
PTSD and erectile dysfunction.  Dyment v. West, 13 Vet. App. 141 
(1999) ((Holding that remand not required under Stegall v. West, 
11 Vet. App. 268 (1998) where there was substantial compliance 
with remand directives)). 

The issue of service connection for a skin disorder is REMANDED 
to the RO via the Appeals Management Center (AMC) in Washington, 
DC.  


FINDINGS OF FACT

1.  All known and available service medical records have been 
obtained; the Veteran has been advised under the facts and 
circumstances of this case as to the evidence which would 
substantiate his claims for service connection for PTSD and 
erectile dysfunction; and he has otherwise been assisted in the 
development of his claims.

2.  The Veteran's statements that he currently has PTSD and 
erectile dysfunction due to service are not competent evidence.

3.  The Veteran's service stressor could not be verified.

4.  The Veteran does not have PTSD that is causally related to 
service.  

5.  The Veteran does not have an erectile dysfunction that is 
causally related to service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for PTSD are not met.  38 
U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 3.303, 3.310 (2009).

2.  The criteria for service connection for erectile dysfunction 
are not met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Assist and Notify

The Board has considered the Veterans Claims Assistance Act of 
2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002 and Supp. 2007).  The regulations 
implementing VCAA have been enacted.  See 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2009).  

VA has a duty to notify the claimant of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103.  See also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  

After having carefully reviewed the record on appeal, the Board 
has concluded that the notice requirements of VCAA have been 
satisfied with respect to the issues decided herein. 

The notice and assistance provisions of VCAA should be provided 
to a claimant prior to any adjudication of the claim.  Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  The RO sent the Veteran a 
letter in December 2003, prior to adjudication, that informed him 
of the requirements to establish entitlement to service 
connection.  Additional VCAA letters were sent to the Veteran in 
January 2008 and March 2010.

In accordance with the requirements of VCAA, the letters informed 
the Veteran what evidence and information he was responsible for 
obtaining and the evidence that was considered VA's 
responsibility to obtain.  No additional private evidence was 
subsequently added to the claims files.  

In compliance with the duty to notify the Veteran of what 
information would substantiate his claim, the Veteran was 
informed in the January 2008 letter on disability ratings and 
effective dates.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  

VA has a duty to assist the claimant in obtaining evidence 
necessary to substantiate a claim.  VCAA also requires VA to 
provide a medical examination when such an examination is 
necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159.  

Although no nexus opinion has been obtained in this case, none 
is needed.  Such development is necessary if the information 
and evidence of record does not contain sufficient competent 
medical evidence to decide the claim, but contains competent 
evidence of diagnosed disability or symptoms of disability; 
establishes that the Veteran experienced an event, injury or 
disease in service, or has a presumptive disease during the 
pertinent presumptive period; and indicates that the claimed 
disability may be associated with the in-service event, 
injury, or disease, or with another service-connected 
disability.  38 C.F.R. § 3.159(c)(4).  Because not all of 
these conditions have been met, as will be discussed below, a 
VA examination is not necessary.  

In McLendon v. Nicholson, 20 Vet. App. 79 (2006), the United 
States Court of Appeals for Veterans Claims (Court) addressed 
the four elements that must be considered in determining 
whether a VA medical examination must be provided as required 
by 38 U.S.C.A. § 5103A.  Specifically, the Court held that the 
third element, an indication that the current disability or 
symptoms may be associated with service, establishes a low 
threshold and requires only that the evidence "indicates" that 
there "may" be a nexus between the two.

In this case, there is no evidence of a service stressor, despite 
VA attempts to verify the Veteran's claimed stressor, which is an 
essential requirement for a claim for service connection.  The 
Veteran contends that his erectile dysfunction is due to his 
PTSD, which in turn cannot be further substantiated as service 
connection for PTSD is presently denied.  Thus, there exists no 
reasonable possibility that a VA examination would result in 
findings favorable to the Veteran.  Accordingly, the Board finds 
that an etiology opinion is not "necessary."  See generally Wells 
v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).

The Board concludes that all available evidence has been obtained 
and that there is sufficient medical evidence on file on which to 
make a decision on the issues decided on appeal.  The Veteran has 
been given ample opportunity to present evidence and argument in 
support of his claims.  All general due process considerations 
have been complied with by VA, and the Veteran has had a 
meaningful opportunity to participate in the development of the 
claims.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006); 38 C.F.R. § 3.103 
(2007).


Analyses of the Claims

In this decision, the Board will discuss the relevant law which 
it is required to apply.  This includes statutes published in 
Title 38, United States Code ("38 U.S.C.A."); regulations 
published in the Title 38 of the Code of Federal Regulations ("38 
C.F.R.") and the precedential rulings of the Court of Appeals for 
the Federal Circuit (as noted by citations to "Fed. Cir.) and the 
Court of Appeals for Veterans Claims (as noted by citations to 
"Vet. App.").

The Board is bound by statute to set forth specifically the issue 
under appellate consideration and its decision must also include 
separately stated findings of fact and conclusions of law on all 
material issues of fact and law presented on the record, and the 
reasons or bases for those findings and conclusions.  38 U.S.C.A. 
§ 7104(d); see also 38 C.F.R. § 19.7 (Implementing the cited 
statute); see also Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 
(1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (The 
Board's statement of reasons and bases for its findings and 
conclusions on all material facts and law presented on the record 
must be sufficient to enable the claimant to understand the 
precise basis for the Board's decision, as well as to facilitate 
review of the decision by courts of competent appellate 
jurisdiction.  The Board must also consider and discuss all 
applicable statutory and regulatory law, as well as the 
controlling decisions of the appellate courts).

The Veteran seeks service connection for PTSD and an erectile 
dysfunction.  He  contends that he witnessed the death of a 
fellow soldier in service, which is the stressor that caused his 
PTSD, and that he has an erectile dysfunction due to his PTSD and 
medications that he is taking for his condition.  Because there 
is no evidence of a service stressor, and no competent medical 
evidence linking his erectile dysfunction to service, the 
preponderance of the evidence is against the claims and that the 
appeals will be denied.

Service connection may be granted for disability or injury 
incurred in or aggravated by active military service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may 
also be granted for disability shown after service, when all of 
the evidence, including that pertinent to service, shows that it 
was incurred in service.  38 C.F.R. § 3.303(d); Cosman v. 
Principi, 3 Vet. App. 303, 305 (1992).  

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease or 
injury; and (3) medical evidence of a nexus between the claimed 
in-service disease or injury and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999).  

Requisite for a grant of service connection for PTSD is medical 
evidence establishing a diagnosis of the disorder, credible 
supporting evidence that the claimed in-service stressors 
actually occurred, and a link, established by medical evidence, 
between the current symptomatology and the claimed in-service 
stressors. 38 C.F.R. § 3.304(f).

With regard to the second PTSD element, that of an in-service 
stressor, the evidence necessary to establish that the claimed 
stressor actually varies depending on whether it can be 
determined that a veteran "engaged in combat with the enemy."  38 
U.S.C.A. § 1154(b); 38 C.F.R. 3.304(d).  If it is determined 
through military citation or other supportive evidence that a 
veteran engaged in combat with the enemy, and the claimed 
stressors are related to combat, the Veteran's lay testimony 
regarding the reported stressors must be accepted as conclusive 
evidence as to their actual occurrence and no further development 
or corroborative evidence will be necessary.  38 C.F.R. § 
3.304(f).  

The phrase would not apply to veterans who served in a general 
"combat area" or "combat zone," but did not themselves engage in 
combat with the enemy.  VAOPGCPREC 12-99.  In fact, the Federal 
Circuit has held that the term "engaged in combat with the enemy" 
in § 1154(b) requires that the Veteran "personally participated 
in events constituting an actual fight or encounter with a 
military foe or hostile unit or instrumentality, as determined on 
a case-by-case bases.  A showing of no more than service in a 
general 'combat area' or 'combat zone' is not sufficient to 
trigger the evidentiary benefit of § 1154(b)."  Moran v. Peake, 
525 F.3d 1157, 1159 (Fed. Cir. 2008).

Where a determination is made that a veteran did not "engage in 
combat with the enemy," or the claimed stressor is not related to 
combat, the Veteran's lay testimony alone will not be enough to 
establish the occurrence of the alleged stressor.  Moreau v. 
Brown, 9 Vet. App. 389, 395 (1996); Dizoglio v. Brown, 9 Vet. 
App. 163, 166 (1996).  In such cases, the record must contain 
service records or other statements as to the occurrence of the 
claimed stressor.  See West (Carlton) v. Brown, 7 Vet. App. 70, 
76 (1994); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  Once 
independent verification of the stressor event has been 
submitted, the Veteran's personal exposure to the event may be 
implied by the evidence of record.  A veteran need not 
substantiate his actual presence during the stressor event; the 
fact that the Veteran was assigned to and stationed with a unit 
that was present while such an event occurred may strongly 
suggest that he was, in fact, exposed to the stressor event.  See 
Pentecost v. Principi, 16 Vet. App. 124 (2002); Suozzi v. Brown, 
10 Vet. App. 307 (1997).

Of particular pertinence to this matter, it has been held that a 
medical opinion diagnosing PTSD does not suffice to verify the 
occurrence of the claimed in-service stressor.  See Moreau; Cohen 
v. Brown, 10 Vet. App. 128, 142 (1997). 

The evidence in this case does not show that the Veteran was 
engaged in combat with the enemy.  He was not awarded any medals 
indicative of combat, and his military occupational specialties 
(MOS), radio operator and equipment, records and parts 
specialist, are not indicative of combat.  Additionally, the 
Veteran has not contended that he served in combat.  Therefore, 
the provisions of 38 U.S.C.A. § 1154 are not applicable in this 
case.

In order to establish service connection for a veteran who had no 
combat experience, as here, there must be independent evidence of 
record to corroborate the Veteran's statement as to the 
occurrence of a claimed stressor.  See Doran, 6 Vet. App. at 288-
89.  The Veteran's lay statements alone are not enough to 
establish the occurrence of an alleged stressor.  See Moreau, 9 
Vet. App. at 395; Dizoglio, 9 Vet. App. at 166.

The Veteran has not contended that there is a service diagnosis 
of PTSD.  There were no complaints or findings of a psychiatric 
disability on an April 1992 medical history and physical 
examination reports for reserve service.

The Veteran was referred to a VA mental health clinic in May 1995 
to obtain medication to "calm him down."  Significantly, the 
diagnosis was of marital problems.  While the initial post-
service medical evidence of PTSD was not until a history of PTSD 
was noted in February 2002, PTSD was not diagnosed on VA 
psychiatric evaluation in March 2002.  It was reported on VA 
psychiatric evaluation in December 2003 that the Veteran's 
service stressor involved witnessing the death of a fellow 
soldier from choking; PTSD was diagnosed.  

According to a February 2008 Stressor Statement from the Veteran, 
L.V. choked to death in the Veteran's arms while he and the 
Veteran were drinking alcohol while stationed in Ansbach, 
Germany, on July 13, 1984.  

According to a September 2009 statement from the United States 
Army and Joint Services Records Research Center (JSRRC), which 
noted that research was coordinated with the U.S. Army Combat 
Readiness Center, there were no accident reports of anyone 
choking to death in the barracks in Germany in July 1984.  
Additionally, the available U.S. Army casualty data information 
does not list anyone whose last name begins with the letter "V" 
and whose first name begins with L as non-hostile dead in Germany 
in July 1984.  

It was suggested that VA contact the Director, U.S. Army Crime 
Records Center if an investigation was conducted regarding the 
death in question.  A request was made to The U.S. Army Crime 
Records Center for any information on the death in Ansbach, 
Germany in July 1984 of a "V. Louis."  The Records Center 
replied in December 2009 that there were no such records on file 
supportive of the Veteran's contention.  

Based on the above, there is no credible evidence of a service 
stressor, which is an essential element for a finding of service 
connection for PTSD.  Despite VA attempts to obtain sufficient 
information for verification, the findings by JSRRC do not 
provide independent verification.  Although the name provided to 
the U.S. Army Crime Records Center was incorrect, the Veteran did 
not contend that an investigation was conducted into the death of 
Louis Valez.

The Board has considered the written statements on file in 
support of the Veteran's service connection claims.  To the 
extent that it is alleged that he has PTSD due to service, the 
Board finds this contention not competent.  The objective 
evidence of record does not substantiate his allegation of the 
claimed stressor.  Indeed, the evidence developed by VA belies 
the occurrence of the stressor, because official government 
records which were generated with a view towards recordation of 
the events in question do not reflect their occurrence at the 
time and place specified by the Veteran.  Consequently, the 
preponderance of the evidence is against the claim, and the claim 
for service connection for PTSD is denied.

With respect to the claim for service connection for erectile 
dysfunction, the Board notes that there is no evidence of this 
condition until May 2000, when premature ejaculation was noted.  
The diagnosis on VA evaluation in June 2004 was longstanding 
erectile dysfunction since service, may be secondary to PTSD and 
multiple medications.  However, this diagnosis is based on the 
Veteran's subjective history.  As his alleged PTSD is not service 
connected, service connection cannot be granted for a disability 
secondary to a nonservice-connected disorder.  See 38 C.F.R. 
§ 3.310 (2009).

Finally, in reaching this decision, the Board has considered the 
doctrine of reasonable doubt; however, as the preponderance of 
the evidence is against the Veteran's claim for service 
connection for PTSD, the doctrine of reasonable doubt is not for 
application.  See 38 U.S.C.A.§ 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49, 55-57 (1990).


ORDER

Service connection for PTSD is denied.

Service connection for erectile dysfunction is denied.


REMAND

It was noted in the Board's November 2007 remand that there is 
medical evidence on file that the Veteran had pseudofolliculitis 
of the face when he entered service.  The Board also noted that 
if the Veteran's skin disorder preexisted service, the issue 
becomes whether the disorder was aggravated during service.  

Although the April 2010 VA opinion found that it was less likely 
than not that the Veteran's preexisting skin disorder was 
attributable to service, the opinion did not address whether 
there is clear and unmistakable evidence that the preexisting 
disorder was not aggravated to a permanent degree in service 
beyond that which would be due to the natural progression of the 
condition.

Based on the above, the Board finds that additional development 
is warranted prior to adjudication of the issue of service 
connection for a skin disorder.  

VA has the authority to schedule a compensation and pension 
examination when such is deemed to be necessary, and the Veteran 
has an obligation to report for that examination.  Pursuant to 38 
C.F.R. § 3.327(a) (2009), an examination will be requested 
whenever VA determines, as in this case, that there is a need to 
verify the etiology of a disability.  See also 38 C.F.R. § 3.159 
(2009).

Consequently, the case is REMANDED to the AMC/RO for the 
following actions:

1.  The AMC/RO must ascertain if the Veteran 
has received any VA, non-VA, or other medical 
treatment for his skin disorder that is not 
evidenced by the current record.  The Veteran 
will be provided with the necessary 
authorizations for the release of any 
treatment records not currently on file.  The 
AMC/RO will then attempt to obtain these 
records and associate them with the claims 
folder.  If VA is unsuccessful in obtaining 
any medical records identified by the 
Veteran, it must inform the Veteran of this 
and provide him an opportunity to submit 
copies of the outstanding medical records.  
2.  After the above development has been 
completed, the AMC/RO must arrange for the VA 
health care provider who reviewed the file 
and provided an opinion in April 2010 to 
determine whether the Veteran's preexisting 
skin disorder was aggravated by service.  If 
the reviewer who provided the opinion in 
April 2010 is unavailable, the AMC/RO must 
obtain the requested opinion from another 
qualified health care provider after review 
of the claims files.  The following 
considerations will govern the 
examination(s):

a.  The entire claims folder and a 
copy of this remand will be made 
available to the reviewer in 
conjunction with this evaluation.   
The evaluation report must reflect 
review of pertinent material in the 
claims folder.  

b.  After reviewing the claims files, 
the reviewer must provide an opinion 
on whether there is clear and 
unmistakable evidence that the 
preexisting disorder was not 
aggravated to a permanent degree in 
service beyond that which would be due 
to the natural progression of the 
condition.  

c.  In all conclusions, the reviewer 
must identify and explain the medical 
basis or bases, with identification of 
the evidence of record.  If the 
reviewer is unable to render an 
opinion without resort to speculation, 
he must so state.

d.  If the reviewer responds to the 
above inquiry that he cannot so opine 
without resort to speculation, the 
AMC/RO will attempt to clarify whether 
there is evidence that must be 
obtained in order to render the 
opinion non-speculative and to obtain 
such evidence.  

Any necessary tests or studies must be 
conducted, and all clinical findings will be 
reported in detail and correlated to a 
specific diagnosis.  The report prepared must 
be typed.

3.  Thereafter, the AMC/RO will review the 
claims files and ensure that the foregoing 
development actions have been conducted and 
completed in full.  If any development is 
incomplete, appropriate corrective action is 
to be implemented.  

4.  The AMC/RO must then readjudicate the 
claim of service connection for a skin 
disorder.  If the benefit sought on appeal 
remains denied, the Veteran and his 
representative will be furnished a 
supplemental statement of the case with 
reasons and bases for the decision.  The 
Veteran and his representative will then be 
given an appropriate opportunity to respond 
thereto.  

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

By this remand, the Board intimates no opinion as to the final 
disposition of the unresolved issue.  The RO and the Veteran are 
advised that the Board is obligated by law to ensure that the RO 
complies with its directives, as well as those of the appellate 
courts.  It has been held that compliance by the Board or the RO 
is neither optional nor discretionary.  Where the remand orders 
of the Board or the Courts are not complied with, the Board errs 
as a matter of law when it fails to ensure compliance.  Stegall 
v. West, 11 Vet. App. 268, 271 (1998).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2009).



______________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


